

THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON (1) THE EXEMPTION
PROVIDED BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR (2) THE EXEMPTION TO AN OFFERING OF SECURITIES IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO RULE 903 OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT. THIS
OFFERING IS BEING MADE ONLY TO ACCREDITED INVESTORS. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION D OR REGULATION S UNDER THE SECURITIES ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.


_________________________


SUBSCRIPTION AGREEMENT
_________________________


THIS AMENDED AND RESTATED SUBSCRIPTION AGREEMENT (this “Subscription Agreement”)
has been executed by the undersigned in connection with the private placement of
a minimum of $1,000,000 and up to a maximum of $12,000,000 of shares of common
stock (the “Common Stock”), issued by Zulu Energy Corp., a corporation organized
under the laws of the State of Colorado (hereinafter referred to as the
“Company”) at a purchase price of $1.00 per share (“Per Share Purchase Price”)
(the “Offering”). In consideration for each share of Common Stock subscribed
for, the Purchaser shall receive a warrant to purchase the number of shares of
Common Stock equal to the number of shares of Common Stock subscribed for under
this Subscription Agreement at an exercise price of $1.50 per share (the
“Warrant”, and together with the Common Stock, the “Securities”). Each Warrant
shall be valid for three (3) years from the date of issuance. The Securities
being subscribed for pursuant to this Subscription Agreement have not been
registered under the Securities Act. The offer of the Securities and, if this
Subscription Agreement is accepted by the Company, the sale of Securities, is
being made in reliance upon Section 4(2) of the Securities Act or Rule 903 of
Regulation S promulgated under the Securities Act All dollar amounts in this
Subscription Agreement are expressed in U.S. Dollars. The Offering will
terminate on April 29, 2008 (or such other date that the Company may select),
but not later than May 15, 2008.


The undersigned Purchaser:


NAME:
     
ADDRESS:
         

 
1

--------------------------------------------------------------------------------




if applicable, a [Corporate][Partnership][Trust] organized under the laws of
________________, (hereinafter referred to as the “Purchaser”) hereby represents
and warrants to, and agrees with the Company as follows:




ARTICLE 1
SUBSCRIPTION


Subscription


1.1     The undersigned Purchaser, as principal, hereby subscribes to purchase
___________________ shares of Common Stock, at an aggregate purchase price of
$_________________________ (the “Subscription Funds”).


Minimum Subscription


1.2     A minimum of $100,000 of Common Stock must be purchased by the
Purchaser.


Method of Payment


1.3     The Purchaser shall pay the Subscription Funds by delivering good funds
in United States Dollars by way of wire transfer of funds to the Company
utilizing the below wire transfer instructions. The Company’s wire transfer
instructions are:





Wire to: Colorado Business Bank   821 17th St.   Denver, CO 80202 Routing No:
102003206 Account Name: Zulu Energy Corp Account No:
3251659

  




Upon receipt of the Subscription Funds, and the acceptance by the Company of
this Subscription, the Company shall take up the Subscription Funds (the
“Closing Date”) and issue to the Purchaser such number of shares of Common Stock
equal to the Subscription Funds divided by the Per Share Purchase Price and a
Warrant to purchase a number of shares of Common Stock equal to the number of
shares of Common Stock issued pursuant to Article 6 hereof. In the event that
the Company does not accept the subscription contemplated by this Subscription
Agreement and issue and deliver the Securities subscribed for to the Purchaser,
the Company shall forthwith return the whole amount of the Subscription Funds to
the Purchaser. The Purchaser acknowledges that the subscription for the
Securities hereunder may be rejected in whole or in part by the Company in its
sole discretion.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Representations and Warranties


2.1     The Purchaser represents and warrants in all material respects to the
Company, with the intent that the Company will rely thereon in accepting the
subscription pursuant to this Subscription Agreement, that either:



(a)  
Accredited Investor. The Purchaser is an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act by virtue of being
(initial all applicable responses)




 
—
A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,
 
—
A business development company as defined in the Investment Company Act of 1940,
 
—
A national or state-chartered commercial bank, whether acting in an
individual or fiduciary capacity,
 
—
An insurance company as defined in Section 2(13) of the Securities Act,
 
—
An investment company registered under the Investment Company Act of 1940,
 
—
 
 
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, insurance company, or registered investment advisor, or an employee
benefit plan which has total assets in excess of $5,000,000,
 
—
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940,
 
—
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation or a partnership with total assets in excess of $5,000,000,
 
—
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose net worth, or joint net worth together with his/her spouse,
exceeds $1,000,000,
 
—
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii) of Regulation D,
 
—
 
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose individual income was in excess of $200,000 in each of the two
most recent years (or whose joint income with such person's spouse was at least
$300,000 during such years) and who reasonably expects an income in excess of
such amount in the current year, or
 
—
A corporation, partnership, trust or other legal entity (as opposed to a natural
person) and all of such entity's equity owners fall into one or more of the
categories enumerated above;



3

--------------------------------------------------------------------------------


 
(b)   Non-U.S. Person. If the Purchaser is not a U.S. Person (a “Reg S Person”)
as defined in Section 902(k) of Regulation S promulgated under the Securities
Act, such Purchaser hereby represents that the representations contained in
paragraphs (1) through (7) of this Section 2.1(b) are true and correct with
respect to such Purchaser.
 
(1)(i) the issuance and sale to such Reg S Person of the Securities is intended
to be exempt from the registration requirements of the Securities Act, pursuant
to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term
is defined in Regulation S and herein, and is not acquiring the Securities for
the account or benefit of any U.S. Person; and (iii) the offer and sale of the
Securities has not taken place, and is not taking place, within the United
States of America or its territories or possessions. Such Reg S Person
acknowledges that the offer and sale of the Securities has taken place, and is
taking place in an “offshore transaction,” as such term is defined in Regulation
S.
 
(2) Such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of one year (except as
otherwise provided by Regulation S) from and after the Closing Date, unless such
shares are registered for sale in the United States pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration is available. Such Reg S Person acknowledges that it has not
engaged in any hedging transactions with regard to the Securities.
 
(3) Such Reg S Person consents to the placement of a legend on any certificate,
note or other document evidencing the Securities and understands that the
Company shall be required to refuse to register any transfer of Securities not
made in accordance with applicable U.S. securities laws.
 
(4) Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.
 
(5) Such Reg S Person understands that the Securities have not been registered
under the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer. The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.
 
(6) Such Reg S Person acknowledges that the Securities may only be sold offshore
in compliance with Regulation S or pursuant to an effective registration
statement under the Securities Act or another exemption from such registration,
if available. In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.
 
4

--------------------------------------------------------------------------------


 
(7) Such Reg S Person makes the representations, declarations and warranties as
contained in this Section 2.1(b) with the intent that the same shall be relied
upon by the Company in determining its suitability as a purchaser of such
Securities.
 

(c)  
Experience. The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities;




(d)  
Own Account. The Purchaser is purchasing the shares of Common Stock as principal
for its own account. The Purchaser is purchasing the Securities for investment
purposes only and not with an intent or view towards further sale or
distribution (as such term is used in Section 2(11) of the Securities Act)
thereof, and has not pre-arranged any sale with any other purchaser;




(e)  
Exemption. The Purchaser understands that the offer and sale of the Securities
are not being registered under the Securities Act based on the exemption from
registration provided by either (i) in the case of U.S. person, Rule 506
promulgated under Section 4(2) of the Securities Act or (ii) in the case of a
Reg S Person, Rule 903 of Regulation S promulgated the Securities Act and that
the Company is relying on such exemption.




(f)  
Importance of Representations. The Purchaser understands that the Securities are
being offered and sold to it in reliance on an exemption from the registration
requirements of the Securities Act, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Securities;




(g)  
No Registration. The Common Stock, the Warrant and the shares of Common Stock
underlying the Warrant have not been registered under the Securities Act and may
not be transferred, sold, assigned, hypothecated or otherwise disposed of unless
such transaction is the subject of a registration statement filed with and
declared effective by the Securities and Exchange Commission (the “SEC”) or
unless an exemption from the registration requirements under the Securities Act,
such as Rule 144, is available. The Purchaser represents and warrants and hereby
agrees that all offers and sales of the Securities shall be made only pursuant
to such registration or to such exemption from registration;




(h)  
Risk. The Purchaser acknowledges that the purchase of the Securities involves a
high degree of risk, is aware of the risks and further acknowledges that it can
bear the economic risk of the Securities, including the total loss of its
investment;




(i)  
Current Information. The Purchaser has been furnished with or has acquired
copies of all requested information concerning the Company;




(j)  
Independent Investigation. The Purchaser, in making the decision to purchase the
Securities subscribed for, has relied upon independent investigations made by it
and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it, been given access and the
opportunity to examine all material contracts and documents relating to this
offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this offering. The Purchaser represents that it is has reviewed
and is familiar with the disclosure contained in the Company’s filings made with
the U.S. Securities and Exchange Commission (“SEC”) including without limitation
the Form 10-KSB filed by the Company with the SEC on April 15, 2008. The
Purchaser and its advisors, if any, have been furnished with access to all
materials relating to the business, finances and operation of the Company and
materials relating to the offer and sale of the Securities which have been
requested. The Purchaser and its advisors, if any, have received complete and
satisfactory answers to any such inquiries;



5

--------------------------------------------------------------------------------


 

(k)  
No Recommendation or Endorsement. The Purchaser understands that no federal,
state or provincial agency has passed on or made any recommendation or
endorsement of the Securities;




(l)  
The Purchaser. If the Purchaser is a partnership, corporation or trust, the
person executing this Subscription Agreement on its behalf represents and
warrants that




 
(i)
he or she has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Subscription Agreement, and




 
(ii)
he or she is duly authorized (and if the undersigned is a trust, by the trust
agreement) to make this investment and to enter into and execute this
Subscription Agreement on behalf of such entity;




(m)  
Non-Affiliate Status. The Purchaser is not an affiliate of the Company nor is
any affiliate of the Purchaser an affiliate of the Company; and




(n)  
No Advertisement or General Solicitation. The sale of the Securities has not
been advertised through any article, notice or other communication published in
any newspaper, magazine, or similar media or broadcast over television or radio;
or through any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.




(o)  
Subscription Funds. The funds representing the Subscription Funds that will be
provided to the Company by the Purchaser hereunder will not present proceeds of
crime for the purposes of United States anti-terrorist legislation and the
Purchaser acknowledges that the Company may in the future be required by law to
disclose the Purchaser’s name and other information related to this Subscription
Agreement and the Purchaser’s subscription hereunder pursuant to such
legislation. To the best of the Purchaser’s knowledge (a) none of the
Subscription Funds to be provided by the Purchaser (i) has been or will be
derived from or related to any activity that is deemed criminal under the law of
the United States of America, or any other jurisdiction, or (ii) is being
tendered on behalf of a person or entity who has not been identified to the
Purchaser, and (b) it shall promptly notify the Company if the Purchaser
discovers that any such representations ceases to be true, and to provide the
Company with appropriate information in connection therewith.



6

--------------------------------------------------------------------------------


 
Non-Merger and Survival


2.2     The representations and warranties of the Purchaser contained herein
will be true at the date of execution of this Subscription Agreement by the
Purchaser and as of the Closing Date in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing Date and the delivery of the Certificates.


Indemnity


2.3     The Purchaser agrees to indemnify and save harmless the Company from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of the Purchaser to
defend any such claim), resulting from the breach of any representation or
warranty of such party under this Subscription.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


3.1     The Company, upon taking up and accepting this Subscription, represents
and warrants in all material respects to the Purchaser, with the intent that the
Purchaser will rely thereon in making this Subscription Agreement, that:



(a)   
Legality. The Company has the requisite corporate power and authority to take up
and accept this Subscription Agreement and to issue, sell and deliver the
Securities; this Subscription Agreement and the issuance, sale and delivery of
the Securities hereunder and the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate action by the Company; this
Subscription Agreement and the Common Stock have been duly and validly executed
and delivered by and on behalf of the Company, and are valid and binding
agreements of the Company, enforceable in accordance with their respective
terms, except as enforceability may be limited by general equitable principles,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other laws affecting creditors’ rights generally;




(b)   
Proper Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified as a foreign corporation in all
jurisdictions where the failure to be so qualified would have a materially
adverse effect on its business, taken as whole;




(c)   
No Legal Proceedings. There is no action, suit or proceeding before or by any
court or any governmental agency or body, domestic or foreign, now pending or to
the knowledge of the Company, threatened, against or affecting the Company, or
any of its properties or assets, which might result in any material adverse
change in the condition (financial or otherwise) or in the earnings, business
affairs of business prospects of the Company, or which might materially and
adversely affect the properties or assets thereof;




(d)   
Non-Default. Except as disclosed in the Form 10-KSB filed by the Company with
the SEC on April 15, 2008 (the “Form 10-KSB”) including the financials
statements and notes thereto concerning the Stock Purchase Agreement, dated
December 19, 2007, between the Company and Swansi Holdings Corp. (the “Swansi
Stock Purchase Agreement”), the Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it or its property may be bound;



7

--------------------------------------------------------------------------------


 

(e)   
No Misleading Statements. The information provided by the Company to the
Purchaser does not contain any untrue statement of a material fact or omit to
state any material fact;




(f)   
Absence of Non-Disclosed Facts. There is no fact known to the Company (other
than general economic conditions known to the public generally) that has not
been disclosed in writing to the Purchaser that (i) could reasonably be expected
to have a material adverse effect on the condition (financial or otherwise) or
in the earnings, business affairs, business prospects, properties or assets of
the Company; or (ii) could reasonably be expected to materially and adversely
affect the ability of the Company to perform its obligations pursuant to this
Subscription;




(g)   
Non-Contravention. The acceptance of this Subscription Agreement and the
consummation of the issuance of the Securities and the transactions contemplated
by this Subscription Agreement do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under the Articles of Incorporation, as amended, or By-laws of the
Company, or any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, or any existing applicable decrees, judgment or
order of any court, federal, state or provincial regulatory body, administrative
agency or other domestic governmental body having jurisdiction over the Company
or any of its properties or assets.




(h)   
Sales Commission. The Company may pay a sales commission or other fee of up to
10% of the gross proceeds of the sale of the Common Stock in cash and issue such
number of Warrants equal to 10% of the aggregate amount of shares of Common
Stock subscribed for (includes shares of Common Stock issuable upon exercise of
the Warrants) in conjunction with this Offering.



Survival


3.2     The representations and warranties of the Company shall survive the
Closing Date and the delivery of the Certificates.


Indemnity


3.3     The Company agrees to indemnify and save harmless the Purchaser from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of the Company to
defend any such claim), resulting from the breach of any representation,
warranty or covenant of such party under this Subscription.


8

--------------------------------------------------------------------------------




ARTICLE 4
COVENANTS OF THE COMPANY


Covenants of the Company


4.1     The Company covenants and agrees with the Purchaser that:



(a)   
Filings. The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges;




(b)   
Opinion. The Company will, upon written request by the Purchaser, take such
steps as are necessary to cause its counsel to issue an opinion to the Company’s
transfer agent allowing the Purchaser to offer and sell the Common Shares in
reliance on the provisions of Rule 144 provided that the holding period and
other requirements of such Rule 144 are met. The costs of obtaining such an
opinion shall be borne by the Company.




(c)   
Use of Proceeds. The Company intends to use the proceeds of the Offering after
deduction for fees and expenses incurred in conjunction with the Offering for
general corporate matters including, but not limited to, (i) the payment of $1.5
million to Swansi Holdings Corp. pursuant to the Swansi Stock Purchase Agreement
(as disclosed in the Form 10-KSB), and (ii) exploration operations on its leased
properties in the Republic of Botswana. The Company expects to use a majority of
the proceeds from the Offering for its exploration efforts in the Republic of
Botswana and expects to expend all or substantially all of the proceeds of the
Offering within the next few months.



Survival


4.2     The covenants set forth in this Article shall survive the Closing for
the benefit of the Purchaser.




ARTICLE 5
ISSUANCE OF COMMON STOCK


On or prior to the Closing Date, the Company will prepare and issue the Common
Stock registered in such name or names as specified by the Purchaser. Such
Certificate(s) shall bear a legend in substantially one of the following forms:


For U.S. Persons:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE SECTION 4(2) EXEMPTION TO THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


9

--------------------------------------------------------------------------------


 
For Non-U.S. Persons:


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.


ARTICLE 6
CLOSING


Closing shall be effected through the delivery of the Subscription Funds and a
duly executed Subscription Agreement, Registration Rights Agreement and
Confidentiality Agreement to the Company and the delivery of certificates
evidencing the Common Stock and the Warrant to the Purchaser (or the Purchaser’s
Representative) by the Company, together with a copy of this Subscription
Agreement, the Registration Rights Agreement and Confidentiality Agreement dated
as of an even date herewith, duly executed.




ARTICLE 7
INDEMNIFICATION


7.1     Indemnification of the Company. Purchaser agrees to indemnify and hold
harmless the Company against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys' fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by Purchaser to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this subscription.


7.2     Indemnification of the Purchasers. Company agrees to indemnify and hold
harmless the Purchasers against and in respect of any and all loss, liability,
claim, damage, deficiency, and all actions, suits, proceedings, demands,
assessments, judgments, costs and expenses whatsoever (including, but not
limited to, attorneys' fees reasonably incurred in investigating, preparing, or
defending against any litigation commenced or threatened or any claim whatsoever
through all appeals) arising out of or based upon any false representation or
warranty or breach or failure by Company to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this subscription.


10

--------------------------------------------------------------------------------


 
ARTICLE 8
RIGHT TO PARTICIPATE IN SUBSEQUENT FINANCING


8.1     Right to Participate. In the event the Company sells any of its equity
securities and receives gross proceeds of $5,000,000 or more within one hundred
twenty days of the closing of this Offering (the “Subsequent Financing”), the
Purchaser shall have the right for thirty days following notice by the Company
to the Purchaser of the Subsequent Financing to participate in and receive the
same terms as the investors in the Subsequent Financing by (i) allocating the
Subscription Funds provided to the Company pursuant to this Subscription
Agreement to the purchase price or purchase consideration, as applicable, for
the securities offered in the Subsequent Financing, (ii) surrendering the stock
certificates representing the shares of Common Stock and the Warrant subscribed
for pursuant to this Subscription Agreement, and (iii) entering into the
operative documents prepared in conjunction with the Subsequent Financing.


8.2     Termination of Interest in the Securities. In the event the Purchaser
elects to participate in the Subsequent Financing, pursuant to Section 8.1
above, Purchaser’s interest in the Securities purchased in this Offering shall
terminate.


ARTICLE 9
GENERAL PROVISIONS


Governing Law


9.1     This Subscription Agreement shall be governed by and construed under the
law of the State of Colorado without regard to its choice of law provision. Any
disputes arising out of, in connection with, or with respect to this
Subscription, the subject matter hereof, the performance or non-performance of
any obligation hereunder, or any of the transactions contemplated hereby shall
be adjudicated in a court of competent civil jurisdiction sitting in Denver,
Colorado and nowhere else.


Successors and Assigns


9.2     This Subscription Agreement shall inure to the benefit of and be binding
on the respective successors and assigns of the parties hereto.


Execution by Counterparts and Facsimile


9.3     This Subscription Agreement may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Subscription.


11

--------------------------------------------------------------------------------


 
Independent Legal Advice


9.4 The parties hereto acknowledge that they have each received independent
legal advice with respect to the terms of this Subscription Agreement and the
transactions contemplated herein or have knowingly and willingly elected not to
do so.


Entire Agreement


9.5 This Subscription Agreement supersedes all other prior oral or written
agreements between the Purchaser and the Company with respect to the matters
discussed herein including, but not limited to, any prior proposed subscription
for Series A Convertible Preferred Stock, and this Subscription Agreement, the
Registration Rights Agreement, and the Warrant contain the entire understanding
of parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matter.


[Remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------


 
SIGNATURE PAGE FOR INDIVIDUAL PURCHASER


IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that he, she or they have executed this Subscription Agreement on
this ___________ day of _______________, 2008.







      Printed Name   Signature                   Printed Name   Signature

 


Agreed to this ________ day of _____________,2008:


ZULU ENERGY CORP.




By:       Title:  

       
 


























This is page 12 to the Subscription Agreement dated as of the above date between
Zulu Energy Corp. and the above Purchaser.



--------------------------------------------------------------------------------




SIGNATURE PAGE FOR ENTITIES


IN WITNESS WHEROF, the undersigned represents that the foregoing statements are
true and that it caused this Subscription Agreement to be duly executed on its
behalf on this ___________day of_______________ 2008.
 
 



      Printed Name of Purchaser








  By:      
(Signature of Authorized Person)

 
 
 

    (Printed Name and Title)



Agreed to this _________ day of ____________, 2008.




ZULU ENERGY CORP.
 

By:       Title:  

       

 


























This is page 13 to the Subscription Agreement dated as of the above date between
Zulu Energy Corp. and the above Purchaser.
 

--------------------------------------------------------------------------------



Full Name and Address of Purchaser for Registration Purposes:
 
 

NAME:        ADDRESS:      

 

TAX ID NUMBER:  

 

TEL.NO.:    

 

FAX NO.:    

 

CONTACT NAME:    

 


Delivery Instructions (if different from Registration Name):
 

NAME:        ADDRESS:      

 

TAX ID NUMBER:  

 

TEL.NO.:    

 

FAX NO.:    

 

CONTACT NAME:    

   

SPECIAL INSTRUCTIONS:  







This is page 14 to the Subscription Agreement dated as of the above date between
Zulu Energy Corp. and the above Purchaser.




--------------------------------------------------------------------------------

















